Citation Nr: 0123171	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  94-36 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from August 1968 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating decision by the New 
York, New York, regional office (RO) of the Department of 
Veterans' Affairs (VA).  The veteran now resides within the 
jurisdiction of the Montgomery, Alabama RO.  

The veteran's claim for entitlement to service connection for 
a bilateral knee disability was denied in September 1975 and 
May 1990 Board decisions.  
In June 1999 the Board determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a bilateral knee disorder.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2000 the appellant 
filed an unopposed motion to remand the Board decision.  In a 
January 2001 Order, the Court vacated the June 1999 Board 
decision and remanded the case to the Board for compliance 
with the directives stipulated.  


REMAND

As indicated in the appellant's Motion for Remand, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA or the implementing regulations, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

A review of the service medical records shows that the August 
1968 entrance examination clinically evaluated the veteran's 
knees as normal.  Subsequently, the veteran was treated for 
problems associated with his knees.  It was noted in these 
records that there was a history of a football injury in 
civilian life.  A medical board report contains a diagnosis 
of bilateral laxity of the knees, not incurred in the line of 
duty and existing prior to service.  Following service he 
continued to receive treatment for knee problems.  A November 
1973 private medical report is to the effect that the 
clinical history indicated that he had knee injuries in high 
school but at the time of his entrance into active duty, five 
years later, he did not have knee problems until he was on 
active duty.  The diagnosis was early post-traumatic 
arthritis.  In view of these facts the Board is of the 
opinion that additional development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), are fully complied 
with and satisfied.

2.  The RO should notify the veteran and 
his representative of the evidence 
necessary to substantiate his claim.  
Such evidence may include an opinion by a 
physician, which is to the effect that it 
is as likely as not that the veteran's 
bilateral knee disability was either 
caused or aggravated by service.  

3.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for a bilateral knee disability 
which have not been previously submitted

4.  Thereafter, a VA examination should 
be conducted by an orthopedist in order 
to determine the nature, severity, and 
etiology of the reported disabilities 
involving the knees.  In addition to x- 
rays, any other testing deemed necessary 
should be performed.  It is requested 
that the examiner obtain a detailed 
clinical history.  The claims folder and 
a copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the veteran has 
chronic disabilities involving the knees 
which are related to the veteran's 
periods of active duty?  If the examiner 
finds that a disability(ies) existed 
prior to service, it is requested that 
the examiner render an opinion as to 
whether it is as likely as not that the 
preservice disability(ies) of the knee(s) 
increased in severity during service 
beyond normal progression.  A complete 
rational for any opinion expressed should 
be included in the examination report.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, which include secondary service 
connection.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




